Citation Nr: 0923264	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected compression fracture of L-1.

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected compression fracture of L-
1.

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected compression fracture of L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A videoconference hearing was held before the undersigned in 
May 2006.  The Board remanded the claim to the RO in July 
2006 and April 2008 for further development and 
consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that that 
the Veteran's service-connected compression fracture of L-1 
is manifested by slight loss of vertebral height and 
subjective complaints of pain; degenerative disease or 
neurological manifestations have not been shown.

2.  The preponderance of the evidence demonstrates that the 
Veteran's current diabetes mellitus began years after 
service, and was not caused by or permanently worsened by his 
service-connected compression fracture of L-1.

3.  The preponderance of the evidence demonstrates that the 
Veteran's current hypertension began years after service, and 
was not caused by or permanently worsened by his service-
connected compression fracture of L-1.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5237, 5242, 5243 (2008).

2.  Hypertension is not proximately due to or the result of 
the service-connected compression fracture of L-1.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.310 (2008).

3.  Diabetes mellitus is not proximately due to or the result 
of the service-connected compression fracture of L-1.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).


A.  Increased Rating Claim

The issue involves a "downstream" issue, as the initial claim 
for service connection was granted in the rating decision on 
appeal, and the Veteran disagrees with the evaluation 
assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

B.  Service Connection Claims

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

While the notification did not advise the Veteran of the 
complete laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection were denied.  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and he has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

A.  Factual and Legal Background

The Veteran's service treatment records note that he was 
involved in a motor vehicle accident on December 28, 1960.  
On December 29, 1960, no neurological findings were found.  
The Veteran was placed on bed rest and analgesics, and on 
January 3, 1961, was started on back exercises and no pain 
was noted.  On January 5, 1961, there were no complaints on 
extension exercises and no complaints of pain at all.  
Physical examination on January 9, 1961, revealed mild 
tenderness in the upper lumbar and lower dorsal spine and 
some tenderness on forward bending.  An X-ray study noted a 
minimal lumbar compression fracture with slight impaction of 
the superior cortex without other abnormalities.  On January 
13, 1961, the Veteran had no complaints, and lifted 44 pounds 
in physical therapy.  The Veteran continued to improve 
satisfactorily and was discharged to full duty with 
essentially no complaints on January 16, 1961.  Separation 
examination of the spine was normal in June 1963.  The 
discharge examination report noted that the Veteran was 
qualified for release from active duty and required neither 
treatment nor hospitalization.  

The Veteran is currently service-connected for a compression 
fracture of the L-1 vertebra, which is rated as zero percent 
disabling.  The medical evidence shows that the veteran 
underwent a magnetic resonance imaging (MRI) study in June 
1998 that revealed disc protrusions at the L1-L2, L4-L5, and 
L5-S1 levels.  Accordingly, he currently has a diagnosis of 
degenerative disc disease of the lumbar spine.  The Veteran 
has been denied a compensable rating on the basis that his 
current degenerative disc disease and disc protrusions are 
not related to, and have not been aggravated by, the service-
connected compression fracture.

The Veteran underwent VA examinations in January 2003 and 
October 2004.  In the October 2004 report, the examiner 
stated that the Veteran sustained an insignificant crack of a 
lumbar vertebra in service which required no more than 2 
weeks of rest before he was released to two years of full 
duty in service.  The examiner also noted that the Veteran's 
has degenerative changes of the lumbar spine, rather than 
extruded changes, and, for the most part, are in a different 
part of the lumbar spine than at the site of the injury.  The 
VA examiner opined that the Veteran's current degenerative 
disc disease is not related to the service-connected 
disability but rather to age, obesity, and the Veteran's 
occupation.   

The Veteran has complained that these VA examinations, 
conducted by the same examiner, were not appropriately 
conducted and the reports do not accurately reflect what was 
actually said during the examination.  Specifically, in a 
July 2004 statement, he noted that he informed the examiner 
that his back disability has gotten progressively worse from 
the day of the inservice motor vehicle accident.  

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits - 
effective December 2003, due to cancer.  

In a letters dated in January 2005, January 2008, and 
February 2009, the Veteran stated that he busted two lumbar 
vertebrae in service and was placed on light duty for the 
remainder of his period of service.  The Veteran stated that 
the physician who conducted the service discharge examination 
wanted to hospitalize him for several months due to his back 
disability; but, being young and wanting to return home as 
quickly as possible, he refused hospitalization.  The Veteran 
stated that he had some pain from ages 20 to 30, he had real 
problems from age 30 to 45, and unbearable pain thereafter.  

In letters dated in January 2005 and February 2008, the 
Veteran's private physician since 2000, Kirk A. Dantin, M.D., 
stated that the Veteran has related progressively worsening 
low back pain, secondary to an inservice injury since at 
least 2002.  The physician stated the X-ray evidence is 
consistent with the history related by the Veteran.  The 
physician noted that the Veteran continues "to have frequent 
flare ups of low back pain although he has not suffered any 
deficits of the lower extremities."  This physician said 
that imaging studies revealed an obvious loss of vertebral 
height of L1 and mild deformity of L2, which would be 
consistent with the Veteran's history, and the 1998 magnetic 
resonance imaging (MRI) showed disc protrusions at L4-5 and 
L5-S1 levels that were slightly eccentric toward the right 
side and causing decrease in the neural foramina fat.  He 
reiterated the Veteran's verbal history of seeing multiple 
physicians over the years for this problem with frequent 
flare ups of low back pain.  He opined that, in the absence 
of any other injuries or incidents, it appears at least as 
likely as not that the Veteran's recurrent chronic low back 
pain and degenerative changes are related to the in-service 
motor vehicle accident.

A VA examination was conducted in July 2007.  An X-ray study 
noted minimal decrease in the height of a lumbar vertebral 
body which was unchanged.  The examiner stated that the 
Veteran's MRI showed degenerative joint disease at multiple 
levels of the lumbar spine and that the Veteran had 
degenerative joint disease at multiple levels below the 
vertebral fracture.  In addenda to the examination in October 
2007 and May 2008, the examiner stated that the Veteran's 
claims file was reviewed, and it was less likely as not that 
the Veteran's inservice injury caused protruding discs at L4-
L5 and L5-S1, as the inservice injury was above those levels 
and that the Veteran's current degenerative disc disease was 
less likely as not caused by the inservice injury.  

When it is not possible to separate the effects of a service-
connected condition from a non-service-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  Here, however, there is 
competent medical evidence demonstrating that the Veteran's 
degenerative disease and bulging discs are not the result of 
his service-connected disability.  Such disability has been 
attributed to nonservice-connected conditions by VA 
examiners.  

The Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Reliance on a Veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  In weighing the evidence, the Board finds 
that the opinions of the VA examiner to be the most probative 
evidence as to the etiology of the Veteran's current spinal 
symptomalogy.  The Board attaches more probative value to the 
VA examination reports, as opposed to the private physician's 
opinion, as they are well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file which, significantly, included the Veteran's STRs.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Specifically, the VA examiners, 
unlike the private physician, reviewed the Veteran's service 
treatment records which noted only very minor findings and 
complaints subsequent to the motor vehicle accident, and a 
normal spinal examination in 1963, two years after the 
accident.  

The Veteran genuinely believes that his current severe back 
symptomatology was caused by the inservice motor vehicle 
accident resulting in a compression fracture.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his current back symptomatology 
and his views are of no probative value.  In any event the 
Veteran's version that he sustained a severe inservice injury 
resulting in progressive pain since the injury, two years of 
light duty in service, and subsequent recommendation from a 
military physician that he be re-hospitalized for several 
months is contrary to the inservice medical records which 
note minimal findings or complaints subsequent to the motor 
vehicle accident and return to full duty within three weeks 
of the accident with no subsequent complaints.  And, even if 
his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed opinion provided by the 
VA medical professionals who reviewed the Veteran's claims 
file and provided the reasons for their opinions.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

B.  Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
In this decision, the criteria in effect prior to September 
2002; the criteria in effect between September 2002 and 
September 2003; and the criteria effective from September 
2003, have all been considered.

The Veteran has been in receipt of a 0 percent rating for his 
low back disability under Diagnostic Code 5295.  The Veteran 
contends that his service-connected low back disability 
should be rated more than 0 percent disabling, as he suffers 
from severe symptoms and manifestations of the disability.

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  The Veteran's disability 
was initially rated at 10 percent based on the criteria in 
effect under Diagnostic Code 5295.  A 10 percent rating is 
assigned for characteristic pain on motion; a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

Slight limitation of the motion of the lumbar spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.

A higher disability evaluation can be warranted based on 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

As noted above, the Veteran's degenerative disc disease and 
bulging disc have been attributed to nonservice-connected 
conditions.  As no functional impairment has been attributed 
to the service-connected disability by competent evidence, a 
compensable rating is not for application.  

As the 0 rating represented the greatest degree of impairment 
shown from the date and increased rating was requested to the 
present, there is no basis for staged ratings.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted.



C.  Secondary Service Connection Claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus and hypertension if 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran stated that his diabetes mellitus and 
hypertension, diagnosed in the 1990's and 2000's, did not 
originate in service; but that his inability to exercise due 
to the severe physical limitations from his service-connected 
compression fracture of L-1 resulted in obesity, which caused 
his diabetes mellitus and hypertension many years later.  In 
addition, he believes that the cortisone injections used to 
treat the service-connected disability also played a part in 
causing these conditions.  

Even assuming, without deciding, that the Veteran's diabetes 
mellitus and hypertension are the result of inactivity or 
cortisone treatment due to his back problems, as noted above, 
his degenerative disease and disc problems were attributed to 
nonservice-connected conditions by competent medical 
evidence, not his service-connected compression fracture of 
L-1.  There is no competent evidence of record linking his 
diabetes mellitus and hypertension to his service-connected 
disability.  As no functional impairment has been attributed 
to the service-connected disability by competent evidence, 
the preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and secondary service 
connection is not warranted. 

ORDER

Entitlement to an increased rating for service-connected 
compression fracture of L-1 is denied.   

Entitlement to service connection for diabetes mellitus, as 
secondary to service-connected compression fracture of L-1 is 
denied.

Entitlement to service connection for hypertension, as 
secondary to service-connected compression fracture of L-1 is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


